DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 CHRISTOPHER RUDOLPH BROWN,
                          Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D13-4516

                              [April 15, 2015]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Robert L. Pegg, Judge; L.T. Case No.
312010CF000427A.

   Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public
Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Luke R.
Napodano, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Chapa v. State, No. 4D12-3138 (Fla. 4th DCA Mar. 11,
2015).

WARNER, GROSS and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.